EXHIBIT 10.3
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is made as of
February 15, 2018 (the "Effective Date"), by and between VISHAY AMERICAS, INC.,
a Delaware corporation ("Vishay Americas"), VISHAY INTERTECHNOLOGY, INC., a
Delaware corporation ("Vishay"), and DAVID VALLETTA ("Executive").


W I T N E S S E T H:


WHEREAS, Vishay Americas desires to continue to employ Executive and Executive
desires to accept such continued employment; and


WHEREAS, Vishay Americas and Executive intend for this Agreement to document the
terms and conditions of the employment relationship.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:


1.
Definitions.



1.1.
"Accrued Compensation" means (a) earned but unpaid Base Salary (as defined
below) and (b) unpaid expense reimbursements.



1.2.
"Board of Directors" means the Board of Directors of Vishay.



1.3.
"Cause" means any of the following:



(a)
Executive's conviction of a felony or any other crime involving moral turpitude
(whether or not involving Vishay and/or its subsidiaries);



(b)
any act or failure to act by Executive involving dishonesty, fraud,
misrepresentation, theft or embezzlement of assets from Vishay and/or its
subsidiaries; or



(c)
Executive's (i) willful and repeated failure to substantially perform his duties
under this Agreement (other than as a result of total or partial incapacity due
to physical or mental illness or injury) or (ii) willful and repeated failure to
substantially comply with any policy of Vishay and/or its subsidiaries
applicable to Executive; provided, however, that a termination pursuant to this
clause (c) will not become effective unless Executive fails to cure such failure
to perform or comply within twenty (20) days after written notice thereof from
Vishay Americas.



                For avoidance of doubt, a termination due to Disability will not
constitute a termination without Cause.


1.4.
"Change in Control" has the meaning defined in the Stock Incentive Program.



1.5.
"Compensation Committee" means the Compensation Committee of the Board of
Directors.



1.6.
"Competing Business" means any business or venture located anywhere in the world
that is engaged in any business activities to the extent Vishay or any
subsidiary or affiliate of Vishay is engaged in such activities or has
significant plans to enter into such activities on the Date of Termination.



1.7.
"Date of Termination" means (a) the effective date on which Executive's
employment by Vishay Americas terminates within the meaning of a "separation
from service" under section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"), or (b) if Executive's employment by Vishay Americas
terminates by reason of death, the date of Executive's death.



1.8.
"Disability" means a disability entitling Executive to long-term disability
benefits under a plan of Vishay (or a subsidiary or affiliate of Vishay).




--------------------------------------------------------------------------------

1.9.
"Good Reason" means:



(a)
without Executive's express written consent, the occurrence of any of the
following events:



(i)
any material and adverse change in Executive's titles, offices, duties, or
responsibilities (including reporting responsibilities) with respect to Vishay
or any subsidiary or affiliate of Vishay from those set forth in this Agreement;



(ii)
a material reduction in Executive's annual Base Salary (as the same may be
increased from time to time after the Effective Date);



(iii)
relocation of Executive's principal place of performance by more than 50
kilometers from [Address Redacted] (excluding for this purpose reasonable travel
from time to time); or



(iv)      a material breach of this Agreement by Vishay Americas;


provided however, that none of the foregoing events or conditions will
constitute Good Reason unless Executive provides Vishay Americas with written
objection to the event or condition within 30 days following the initial
occurrence thereof, Vishay Americas does not reverse or otherwise cure the event
or condition within 30 days of receiving that written objection, and Executive
resigns his employment within 90 days following the expiration of that cure
period.


(b)
In addition, if there occurs a Change in Control that also constitutes a "change
in control event" as described in Treas. Reg. § 1.409A-3(i)(5)(i), then solely
for the 12 month period beginning four months after that "change in control
event," any resignation by Executive (other than a resignation when Cause
exists) will constitute a resignation for Good Reason solely for purposes of
Section 6.2(a).



1.10.
"Non-Competition Period" means the period commencing upon the Effective Date and
ending on the first anniversary of the Date of Termination.



1.11.
"Non-Solicitation Period" means the period commencing upon the Effective Date
and ending on the first anniversary of the Date of Termination.



1.12.
"Stock Incentive Program" means the Vishay Intertechnology 2007 Stock Incentive
Program.



2.
Employment; Term.



2.1.
Employment.  Vishay Americas hereby continues to employ Executive, and Executive
hereby accepts continued employment by Vishay Americas, in accordance with and
subject to the terms and conditions set forth herein.



2.2.
Term.  The "Term" of Executive's employment hereunder shall commence on the
Effective Date and continue until terminated in accordance with the provisions
of this Agreement.



3.
Duties.



3.1.
Position.  During the Term, Executive shall serve as Executive Vice President -
Sales reporting directly to the Chief Executive Officer of Vishay or such other
individual as may be designated by the Chief Executive Officer of Vishay from
time to time.



3.2.
Authority and Responsibility.  Executive shall have authority and responsibility
customarily applicable to the positions described in Section 3.1, and shall
perform such other duties as may be assigned by Vishay from time to time.



3.3.
Activities.  Excluding any periods of vacation, personal, sick leave and other
permitted absences to which Executive is entitled according to this Agreement
and applicable law, Executive shall devote his full professional attention and
best efforts during the Term to the business and affairs of Vishay and its
subsidiaries and affiliates.  It shall not be considered a violation of the
foregoing for Executive to (a) provide services to Vishay or any of its
subsidiaries or affiliates, (b) serve on corporate, industry, civic or
charitable boards or committees, or (c) manage personal investments, so long as
such activities would be permitted under Section 7 and do not interfere with the
performance of Executive's responsibilities as an employee of Vishay Americas in
accordance with this Agreement.




--------------------------------------------------------------------------------

4.
Compensation.



4.1.
Base Salary.  Vishay Americas shall pay Executive a base salary of not less than
$492,711 per year (the "Base Salary"), which shall be reviewed annually by the
Compensation Committee.  Such Base Salary shall be paid in accordance with
Vishay Americas' standard salary policies as they exist from time to time,
subject to such deductions, if any, as are required by law or elected by
Executive (for example, with respect to 401(k) plan contributions).



4.2.
Bonus.  For each fiscal year ending both during the Term and prior to the time
that notice of termination is given by either party, Executive shall be eligible
to earn an annual performance bonus ("Bonus"), payable in cash, with a target
and maximum opportunity equal to 100% of his Base Salary.  The actual amount of
Bonus payable to Executive shall be determined by the Compensation Committee,
and shall be based upon Vishay's achievement of certain corporate and/or
individual performance goals to be established by the Compensation Committee in
its sole discretion.



4.3.
Annual Equity Grant.



(a)
On or about each January 1st occurring both during the Term and prior to the
time that notice of termination is given by either party, Vishay shall grant
Executive an annual equity award under the Stock Incentive Program (or any
successor plan or arrangement thereof) having a grant date fair value
approximately equal to 40% of Executive's Base Salary on such date.  Subject to
Executive's continued service, such equity awards shall vest on January 1 of the
third year following their grant, provided that the vesting of up to 75% of the
equity awards granted in any year (determined as a percentage of grant date fair
value) may also be subject to the achievement of performance goals established
by the Compensation Committee.



(b)
With respect to equity awards granted to Executive on or after January 1, 2017
and prior to the Effective Date, and equity awards granted to Executive pursuant
to this Section 4.3, if Executive's service ceases due to (i) termination by
Vishay Americas without Cause, (ii) resignation by Executive with Good Reason
(or for any reason after Executive attains age 62, unless Cause then exists), or
(iii) his death or Disability, then subject in each case (other than death) to
Executive's execution of a release of claims in favor of Vishay and its
subsidiaries and affiliates in accordance with Section 6.2(c), any service-based
vesting criteria applicable to such equity awards will be deemed satisfied and
any performance-based vesting criteria applicable to such equity awards will
remain in effect.



(c)
In the event of a Change in Control, all then outstanding equity awards granted
pursuant to this Section 4.3 shall immediately vest.



(d)
If Executive's service ceases at any time due to his termination by Vishay
Americas with Cause or by the Executive without Good Reason, except as provided
under Section 4.3(b), all unvested equity awards will then immediately and
automatically be forfeited.



5.
Additional Rights.



5.1.
Participation in Benefit Plans and Programs.  During the Term, Executive,
together with his spouse and dependent children up to age 26, shall be entitled
to participate in any and all medical insurance, group health insurance,
disability insurance, life insurance and retirement plans which are generally
made available by Vishay Americas to its senior executives, subject to the
eligibility requirements and other provisions of such plans and programs.



5.2.
Reimbursement of Expenses.  In accordance with Vishay Americas' standard
reimbursement policies as they exist from time to time, Vishay Americas shall
reimburse Executive for all reasonable and documented travel, business
entertainment and other business expenses incurred by Executive in connection
with the performance of his duties under this Agreement.



5.3.
Vacation, Personal and Sick Days.  Executive shall be entitled to paid vacation,
holidays, personal and sick days in accordance with and subject to Vishay
Americas' policies, as in effect from time to time.



5.4.
Indemnification.  Vishay shall indemnify Executive to the extent provided in
Vishay's certificate of incorporation and/or bylaws, as in effect from time to
time.

 

--------------------------------------------------------------------------------

6.
Termination of Employment: Compensation Upon Termination.



6.1.
Termination.  Executive's employment with Vishay Americas may be terminated by
Executive or by Vishay Americas for any or no reason.



6.2.
Compensation Upon Termination.



(a)
Termination by Vishay Americas Without Cause; Termination by Executive With Good
Reason.  In the event Executive's employment with Vishay Americas is terminated
by Vishay Americas without Cause or by Executive with Good Reason, Executive
shall be entitled to the following:



(i)
A lump sum cash payment equal to all Accrued Compensation, such payment to be
made within 15 days after the Date of Termination.



(ii)
Payment of any otherwise earned but unpaid Bonus for any fiscal year ending
prior to the Date of Termination, payable in the same manner and at the same
time as such Bonus would have been paid in the absence of such termination.



(iii)
Payment of a pro-rata Bonus for the fiscal year in which the Date of Termination
occurs, determined and paid in the same manner and at the same time as such
Bonus would have been determined and paid in the absence of such termination. 
The pro-ration of such Bonus will be determined based on the number of days of
the applicable fiscal year that have transpired prior to the Date of Termination
relative to the total number of days contained in that fiscal year.





(iv)
Continued payment of Executive's then current Base Salary from the Date of
Termination until the third anniversary of the Date of Termination, to be paid
in equal installments in accordance with Vishay Americas' standard payroll
practices, as in effect from time to time, but no less frequently than monthly,
and which shall commence in accordance with Section 6.2(c); provided, however,
that if such termination without Cause or resignation for Good Reason occurs
within 16 months following a Change in Control that also constitutes "change in
control event" described in Treas. Reg. § 1.409A-3(i)(5)(i), the amounts
otherwise payable under this clause (iv) will instead be paid in a single lump
sum at the time specified in Section 6.2(c).



(v)
All rights Executive is entitled to under the terms of Vishay Americas' benefit
plans or arrangements (other than severance benefit plans).



(b)
Termination For Any Other Reason.  In the event Executive's employment with
Vishay Americas is terminated for any reason other than as specified in Section
6.2(a), Executive shall be entitled to (i) a lump sum cash payment equal to all
Accrued Compensation, such payment to be made within 15 days after the Date of
Termination; (ii) all rights Executive is entitled to under the terms of Vishay
Americas benefit plans or arrangements; and (iii) in the case of a cessation of
employment due to Executive's death or Disability, the Bonus payments described
above in Sections 6.2(a)(ii) and (iii); provided, in the case of a cessation due
to Disability, such Bonus payments will be conditioned on Executive's execution
of a release of claims in favor of Vishay and its subsidiaries and affiliates in
accordance with Section 6.2(c).



(c)
Release.  Notwithstanding any other provision of this Agreement, (i) Executive
shall not be entitled to receive any payments pursuant to Sections 6.2(a)(ii),
(iii) and (iv) unless Executive has executed and delivered to Vishay Americas
and Vishay a release of all claims in the form prescribed by Vishay Americas
("Release"), and such Release becomes irrevocable within 60 days following the
Date of Termination, and (ii) Executive shall be entitled to receive such
payments only so long as Executive has not breached the provisions of Section 7
hereof.  The severance benefits described in Sections 6.2(a)(ii), (iii) and (iv)
will be paid or begin to be paid, as applicable, as soon as practicable after
the Release becomes irrevocable (or, in the case of the payments described in
Sections 6.2(a)(ii) and (iii), at such later time as such Bonuses would have
otherwise been payable in the absence of such termination); provided, that if
the 60-day period described in the previous sentence begins in one taxable year
and ends in the next succeeding taxable year, such payments shall not be paid or
begin to be paid, as applicable, until the succeeding taxable year.




--------------------------------------------------------------------------------

6.3.
Section 409A.



(a)
Notwithstanding any other provision of this Agreement to the contrary or
otherwise, to the extent any expense, reimbursement or in-kind benefit provided
to Executive constitutes a "deferral of compensation" within the meaning of
section 409A of the Code, and its implementing regulations and guidance
(collectively, "Section 409A"); (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided to Executive during any calendar year
will not affect the amount of expenses eligible for reimbursement or in-kind
benefits provided to Executive in any other calendar year; (ii) the
reimbursements for expenses for which Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred; and (iii) the right
to payment or reimbursement or in-kind benefits hereunder may not be liquidated
or exchanged for any other benefit.



(b)
For purposes of Section 409A, each payment in a series of payments provided to
Executive pursuant to this Agreement will be deemed a separate payment.



(c)
Notwithstanding any other provision of this Agreement to the contrary or
otherwise, any payment or benefit described in Section 6 that represents a
"deferral of compensation" within the meaning of Section 409A shall only be paid
or provided to Executive upon his "separation from service" within the meaning
of Treas. Reg. §1.409A-1(h) (or any successor regulation).  To the extent
compliance with the requirements of Treas. Reg. §1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A to payments due to Executive upon or following his
"separation from service," then notwithstanding any other provision of this
Agreement (or any otherwise applicable plan, policy, agreement or arrangement),
any such payments that are otherwise due within six months following Executive's
"separation from service" will be deferred (without interest) and paid to
Executive in a lump sum immediately following that six month period.  In the
event Executive dies during that six month period, the amounts deferred on
account of Treas. Reg. §1.409A-3(i)(2) (or any successor provision) shall be
paid to the personal representatives of the Executive's estate within sixty (60)
days following Executive's death.  To the extent permitted by Treas. Reg. §
1.409A-1(b)(9)(or any successor provision), this provision shall not be
construed as preventing payments to Executive pursuant to Section 6 in the first
six months following Executive's "separation from service" equal to an amount up
to two (2) times the lesser of: (i) Executive's annualized compensation for the
year prior to the "separation from service;" and (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to section 401(a)(17)
of the Code.



(d)
Notwithstanding any other provision of this Agreement to the contrary or
otherwise, all benefits or payments provided to Executive that would be deemed
to constitute "nonqualified deferred compensation" within the meaning of Section
409A are intended to comply with or be exempt from Section 409A. 
Notwithstanding any other provision of this Agreement to the contrary or
otherwise, payments may only be made under this Agreement upon an event and in a
manner permitted by Section 409A or an applicable exemption.



7.
Restrictive Covenants.



7.1.
Non-Competition.  During the Non-Competition Period, Executive shall not,
without the prior written consent of an authorized officer of Vishay, directly
or indirectly, own, manage, operate, join, control, participate in, invest in or
otherwise be connected or associated with, in any manner, including as an
officer, director, employee, independent contractor, subcontractor, stockholder,
member, manager, partner, principal, consultant, advisor, agent, proprietor,
trustee or investor, any Competing Business; provided, however, that nothing in
this Agreement shall prevent Executive from (a) owning five percent (5%) or less
of the stock or other securities of a publicly held corporation, so long as
Executive does not in fact have the power to control, or direct the management
of, and is not otherwise associated with, such corporation, or (b) performing
services for an investment bank, investment advisor or investment fund that may,
directly or indirectly, own, manage, operate, join, control, participate in,
invest in or otherwise be connected or associated with, in any manner, any
Competing Business, provided that Executive shall not, directly or indirectly,
have any responsibility whatsoever for, provide any services whatsoever to, or
otherwise be connected or associated with such Competing Business. 
Notwithstanding the foregoing, if a company has separate divisions or
subsidiaries, some of which conduct a Competing Business and some of which
conduct other businesses which are not Competing Businesses, then the
restrictions imposed hereunder with respect to Competing Businesses shall apply
only to the divisions or subsidiaries of such company that conduct the Competing
Businesses, provided that (x) Executive shall not, directly or indirectly, have
any responsibility whatsoever for, provide any services whatsoever to, or
otherwise be connected or associated with any Competing Business of the same
company, and (y) Executive obtains the prior written consent of Vishay, which
consent shall not be unreasonably withheld.




--------------------------------------------------------------------------------

7.2.
Non-Solicitation.  During the Non-Solicitation Period, Executive shall not,
directly or indirectly:



(a)
solicit any customer of Vishay or any of its subsidiaries or affiliates;



(b)
hire, solicit for employment, or recruit any person who at the relevant time is
or, within the preceding three (3) months, was, an officer, director, employee,
independent contractor, subcontractor, manager, partner, principal, consultant,
or agent of Vishay or any of its subsidiaries or affiliates, or induce or
encourage any of the foregoing to terminate their employment, contractual or
other relationship (as appropriate) with Vishay or any of its subsidiaries or
affiliates, or attempt to do any of the foregoing either on Executive's own
behalf or for the benefit of any third person or entity;



(c)
persuade or seek to persuade any customer of Vishay or any of its subsidiaries
or affiliates to cease to do business or to reduce the amount of business which
the customer has customarily done or contemplates doing with Vishay or such
subsidiary or affiliate, whether or not the relationship with such customer was
originally established in whole or in part through Executive's efforts; or



(d)
interfere in any manner in the relationship of Vishay or any of its subsidiaries
or affiliates with any of their respective customers, suppliers, or independent
contractors, whether or not the relationship with such customer, supplier or
independent contractor was originally established in whole or in part through
Executive's efforts.



7.3.
Confidential Information.  Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of Executive's assigned duties hereunder and
for the benefit of Vishay and/or its subsidiaries or affiliates, either during
the Term or at any time thereafter, any nonpublic, proprietary or confidential
information, knowledge or data in any form or media, whether documentary,
written, oral or computer generated, relating to Vishay, any of its
subsidiaries, affiliated companies or businesses, which shall have been obtained
by Executive during Executive's employment by Vishay and/or its subsidiaries or
affiliates.  The foregoing shall not apply to information that (a) was known to
the public prior to its disclosure to Executive; (b) becomes known to the public
subsequent to disclosure to Executive through no wrongful act of Executive or
any representative of Executive; or (c) Executive is required to disclose by
applicable law, regulation or legal process (provided that Executive provides
Vishay with prior notice of the contemplated disclosure and reasonably
cooperates with Vishay at its expense in seeking a protective order or other
appropriate protection of such information).  Notwithstanding clauses (a) and
(b) of the preceding sentence, Executive's obligation to maintain such disclosed
information in confidence shall not terminate where only portions of the
information are in the public domain.  Notwithstanding any other provision of
this Agreement, (x) Executive may be entitled to immunity and protection from
retaliation under the Defend Trade Secrets Act of 2016 for disclosing a trade
secret under certain limited circumstances, as set forth in the Vishay's trade
secret policy, as the same may be amended from time to time; and (y) this
Agreement shall not be construed to impede Executive from making any
communications or disclosures contemplated by Rule 12F-17 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any successor legislation.



7.4.
Non-Disparagement.  Executive agrees not to make any public statements that
disparage Vishay, Vishay Americas or their respective subsidiaries, affiliates,
employees, officers, directors, products or services.  Notwithstanding the
foregoing, statements made in the course of sworn testimony in administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) shall not be subject to this Section 7.4.



7.5.
Acknowledgements Respecting Restrictive Covenants.



(a)
Executive has carefully read and considered the provisions of this Section 7
and, having done so, agrees that:



(i)
the restrictive covenants contained in this Section 7, including, without
limitation, the scope and time period of such restrictions, are reasonable, fair
and equitable in light of Executive's duties and responsibilities under this
Agreement and the benefits to be provided to him under this Agreement; and



(ii)
such restrictive covenants are reasonably necessary to protect the legitimate
business interests of Vishay, Vishay Americas and their subsidiaries and
affiliates.



(b)
The parties acknowledge that it is impossible to measure in money the damages
that will accrue to one party in the event that the other party breaches any of
the restrictive covenants contained in this Section 7 and that any such damages,
in any event, would be inadequate and insufficient.  Therefore, if Executive
breaches any restrictive covenant contained in this Section 7, Vishay Americas
shall be entitled to an injunction restraining the breaching party from
violating such restrictive covenant.  If Vishay shall institute any action or
proceeding to enforce a restrictive covenant contained in this Section 7,
Executive hereby waives, and agrees not to assert in any such action or
proceeding, the claim or defense that Vishay Americas has an adequate remedy at
law.




--------------------------------------------------------------------------------

(c)
In the event of a breach of any of the restrictive covenants contained in this
Section 7, the parties agree that Vishay and Vishay Americas, in addition to any
injunctive relief as described in Section 7.5(b), shall be entitled to any other
appropriate legal or equitable remedy.



(d)
If any of the restrictive covenants contained in this Section 7 are deemed by a
court of competent jurisdiction to be unenforceable by reason of their extent,
duration or geographical scope or otherwise, the parties contemplate that the
court shall revise such extent, duration, geographical scope or other provision
but only to the extent required in order to render such restrictions
enforceable, and enforce any such restriction in its revised form for all
purposes in the manner contemplated hereby.



7.6.
Consideration.  Executive hereby acknowledges that Vishay Americas' obligation
to make payments to Executive pursuant to Section 4 and Section 6 of this
Agreement is in consideration of Executive's agreement to be bound by and comply
with the provisions of this Section 7.



8.
Miscellaneous.



8.1.
Notices.  Any notice, consent, request or other communication made or given in
accordance with this Agreement, shall be in writing and shall be sent either by
(a) personal delivery to the party entitled thereto, (b) facsimile with
confirmation of receipt, (c) registered or certified mail, return receipt
requested, or (d) Federal Express or similar courier service.  The notice,
consent request or other communication shall be deemed to have been received
upon personal delivery, upon confirmation of receipt of facsimile transmission
or courier service, or, if mailed, three (3) days after mailing.  Notice under
this Agreement to Executive from Vishay shall be deemed effective as notice from
Vishay Americas.  Any notice, consent, request or other communication made or
given in accordance with this Agreement shall be made to those listed below at
their following respective addresses or at such other address as each may
specify by notice to the other:




To Vishay:
Vishay Americas, Inc. c/o
63 Lancaster Avenue
Malvern, Pennsylvania 19355-2120
Facsimile: 203-452-5687




With CC:
Vishay Intertechnology, Inc.
63 Lancaster Avenue
Malvern, Pennsylvania 19355-2120
Attention: General Counsel



To Executive:
At Executive's address of record in the personnel files of Vishay Americas.



8.2.
Successors.



(a)
This Agreement is personal to Executive and, without the prior written consent
of Vishay Americas, shall not be assignable by Executive otherwise than by will
or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by Executive's heirs and legal representatives.



(b)
This Agreement shall inure to the benefit of and be binding upon Vishay Americas
and its successors and assigns.



8.3.
Complete Understanding; Amendment: Waiver.  This Agreement constitutes the
complete understanding between the parties with respect to the employment of
Executive and supersedes all other prior agreements and understandings, both
written and oral, between the Executive, Vishay, and Vishay Americas (and/or any
Vishay subsidiary or affiliate) with respect to the subject matter hereof
(including, without limitation, that certain Employment Agreement between the
parties made as of September 1, 2011, as amended), and no statement,
representation, warranty or covenant has been made by either party with respect
these matters except as expressly set forth herein.  This Agreement shall not be
altered, modified, amended or terminated except by a written instrument signed
by each of the parties hereto.  Any waiver of any term or provision hereof, or
of the application of any such term or provision to any circumstances, shall be
in writing signed by the party charged with giving such waiver.  Waiver by
either party hereto of any breach hereunder by the other party shall not operate
as a waiver of any other breach, whether similar to or different from the breach
waived.  No delay on the part of Vishay, Vishay Americas, or Executive in the
exercise of any of their respective rights or remedies shall operate as a waiver
thereof and no single or partial exercise by Vishay, Vishay Americas, or
Executive of any such right or remedy shall preclude other or further exercise
thereof.



8.4.
Withholding Taxes.  Vishay Americas may withhold from all payments due to
Executive (or his beneficiary or estate) under this Agreement all taxes which,
by applicable federal, state, local or other law, Vishay Americas is required to
withhold therefrom.




--------------------------------------------------------------------------------

8.5.
Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.  If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.



8.6.
Other Conditions of Service.  Executive will also be subject to all policies of
Vishay  and Vishay Americas in effect from time to time with respect to its
executives generally, including (without limitation) any policies regarding
clawbacks, securities trading or hedging or pledging of securities.



8.7.
Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to the
principles of conflicts of law.



8.8.
Arbitration.  Except as provided in Section 7.5 hereof, any dispute or
controversy under this Agreement shall be settled exclusively by arbitration in
Philadelphia, Pennsylvania, in accordance with the rules of the American
Arbitration Association then in effect.  Judgment may be entered on the
arbitration award in any court having jurisdiction.  The arbitrator may award
legal fees but shall not be obligated to do so.



8.9.
Titles and Captions.  All Section titles or captions in this Agreement are for
convenience only and in no way define, limit, extend or describe the scope or
intent of any provision hereof.



8.10.
Counterparts.  This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original, and all such counterparts shall constitute
but one and the same instrument.


 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive has executed this Agreement and Vishay Americas
and Vishay have each caused this Agreement to be executed in its name and on its
behalf, on the date(s) indicated below.
 

February 15, 2018  
By:
VISHAY AMERICAS, INC.
 
/s/ Michael S. O'Sullivan
Date
   
Name: Michael S. O'Sullivan
Title: Sr. Vice President
February 15, 2018  
By:
 
 
VISHAY INTERTECHNOLOGY, INC.
 
/s/ Gerald Paul
Date
   
Name: Dr. Gerald Paul
Title: Chief Executive Officer
February 15, 2018    
 
 
EXECUTIVE
 
 
/s/ David Valletta
Date
   
David Valletta